Reversed and Remanded and Majority and Concurring Opinions filed
October 12, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-19-00883-CV

                    MARGUERITE TAMASY, Appellant
                                      V.

                LONE STAR COLLEGE SYSTEM, Appellee

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-71050

                            MAJORITY OPINION

      Appellant Marguerite Tamasy filed suit against appellee Lone Star College
System (“Lone Star”) for breach of her employment contract, alleging that Lone
Star failed to make contributions to her designated pension plan. In what we
construe as a single issue, Tamasy argues that the trial court erred by granting
summary judgment in favor of Lone Star. We reverse and remand.
                                   I.     BACKGROUND
       According to Tamasy, she began working for the University of Texas at
Arlington (“UTA”) as a part-time employee in 1996. At that time, she enrolled in
the Texas Retirement System (“TRS”) and began making contributions to a TRS
retirement account. In 1998, she became a full-time faculty member at UTA, opted
out of the TRS, elected to participate in the Optional Retirement Program (“ORP”),
and began making contributions to an ORP account.1
       In 2001, she became a full-time Assistant Professor of Nursing at Lone Star.
Tamasy was employed by Lone Star from 2001 to 2015. Each year, Tamasy signed
a new one-year employment contract. From 2001 to 2008, her contracts were
essentially identical, stating in pertinent part that:
       This employment shall be on a full-time basis with employees
       working full time for the District as required by the Laws and
       Regulations of the State of Texas and the regulations of the District.
       Employees shall enjoy such privileges as Texas State Laws and
       Regulations and Policies that the District shall provide.
       In 2009, a new employment contract was utilized. The relevant portion
states, “Employee shall also have those benefits, which are set forth in detail by
System policy and laws of the State of Texas.”
       From 2010 to 2015, the employment contract evolved again and contained
the following language concerning benefits:

       In addition to other terms as stipulated in this Contract, Employee
       shall be extended those benefits which are set forth in detail by
       System policy and the State of Texas as may be amended. These
       include but are not limited to medical coverage, dental coverage,

       1
         The ORP allows individually defined contribution plans as an incentive for faculty
members of state supported institutions of higher education. See Tex. Gov’t Code Ann.
§ 830.001. Under the ORP, employers have the responsibility to forward all contributions,
including those made by the employee, by the employer, and by the state to a company selected
by the employee to administer their ORP account. See id. §§ 830.201(a), (b), 830.2015, 830.202.

                                              2
      vision coverage, life and dependent life coverage, voluntary accidental
      and dismemberment (AD&D) coverage, long and short term disability
      coverage, Texflex account access, cobra coverage and retirement
      program participation in TRS, ORP, TIAA-CREF and/or TDA, when
      applicable. Employee is also eligible to receive paid leave for
      preapproved absences and pay for approved holidays.
      Tamasy alleges that when she began working for Lone Star in 2001, she
informed both the TRS and Lone Star that she was vested, and had elected to
participate, in ORP in place of TRS. Nevertheless, it is undisputed that from 2001
to 2015, instead of sending Tamasy’s contributions to ORP, Lone Star forwarded
Tamasy’s retirement contributions, which were deducted from her compensation,
to TRS, who erroneously received and administered the funds for fourteen years.

      According to Tamasy, she first became aware of the situation when she
sought to retire in 2015 and sent an online request for an estimate of her retirement
benefits. She was informed that Lone Star had not made a single deposit into her
ORP account and that instead, Lone Star had been forwarding her contributions to
TRS. Lone Star issued Tamasy a check for $61,917.60, which only represented
Tamasy’s personal contributions. TRS maintained that according to the then-
existing statutes, it had no authority to refund contributions made by Lone Star or
any lost interest on those contributions. Through her attorney, Tamasy returned the
check and filed suit against TRS and Lone Star. TRS filed a plea to the jurisdiction,
which the trial court denied.

      While the suit was pending, the Texas Government Code was amended to
allow the TRS to release funds held in error. See Act of May 26, 2017, 85th Leg.,
R.S., ch. 186, § 2 (codified at Tex. Gov’t Code Ann. § 830.108). Under this statute,
the Legislature created a procedure for restoring the employee’s participation in the
correct program, transferring credit for employer contributions, and the payment of
interest at an annual rate of four percent. See id.

                                           3
      On December 7, 2018, Lone Star sent Tamasy a communication titled
“ORP/TRS Employer Certification for Correction Under Texas Government Code
§ 830.108.” On August 30, 2018, Lone Star made payments to Tamasy’s
designated ORP Trustee of $31,296.27 as the state contribution portion of her
entitlement, and $20,546.61 as the required interest payment. In November 2018,
Tamasy dismissed TRS from her suit, but maintained her claim against Lone Star.
In her second amended petition, Tamasy alleged breach of contract as her sole
cause of action, asserting that by failing to properly forward her contributions to
the ORP account, Lone Star breached their employment contracts and caused “a
substantial loss to Tamasy.” As a result of the alleged breach, Tamasy sought
actual damages and attorney’s fees.

      On May 2, 2019, Lone Star filed a combined traditional and no-evidence
motion for summary judgment. In its motion, Lone Star argued that: 1) there was
no evidence that Lone Star “has any independent contractual obligation to provide
benefits to Tamasy”; 2) it is not a guarantor for the State of Texas; and 3)
§ 830.108 was intended to be an exclusive remedy for employees like Tamasy, and
thus, she is not authorized to recover actual damages or attorney’s fees. On May
24, 2019, Tamasy filed a response.

      On September 30, 2019, after conducting a hearing on the motion, the trial
court granted the motion for summary judgment without specifying the grounds for
the ruling. This appeal was timely filed on October 29, 2019.

                    II.   MOTION FOR SUMMARY JUDGMENT
      In her sole issue, Tamasy argues that the trial court erred by granting Lone
Star’s hybrid motion for summary judgment. More specifically, she argues that
Lone Star breached its enforceable obligation to continue her ORP participation
and that § 830.108 was not intended to be an exclusive remedy. Alternatively, she

                                         4
argues that if § 830.108 was intended to be an exclusive remedy, then it
retroactively deprives her of substantial rights.
A.    STANDARD OF REVIEW
      When a party moves for summary judgment on both traditional and no-
evidence grounds, we address the no-evidence grounds first. See Ford Motor Co. v.
Ridgway, 135 S.W.3d 598, 600 (Tex. 2004); see also Carnegie Homes & Constr.
LLC v. Turk, No. 14-16-00260-CV, 2017 WL 3927290, at *3 (Tex. App.—
Houston [14th Dist.] Sept. 7, 2017, no pet.) (mem. op.).
      In a no-evidence motion for summary judgment, the movant represents that
there is no evidence of one or more essential elements of the claims for which the
nonmovant bears the burden of proof at trial. Tex. R. Civ. P. 166a(i). The burden
then shifts to the nonmovant to present evidence raising a genuine issue of material
fact as to the elements specified in the motion. Mack Trucks, Inc. v. Tamez, 206
S.W.3d 572, 582 (Tex. 2006). Thus, in reviewing a no-evidence summary
judgment, we ascertain whether the nonmovant pointed out summary-judgment
evidence raising a genuine fact issue as to the essential elements attacked in the no-
evidence motion. Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193, 206–08
(Tex. 2002).
      In our de novo review of a trial court’s summary judgment, we consider all
the evidence in the light most favorable to the nonmovant, crediting evidence
favorable to the nonmovant if reasonable jurors could, and disregarding contrary
evidence unless reasonable jurors could not. Tamez, 206 S.W.3d at 582. The
evidence raises a genuine fact issue if reasonable and fair-minded jurors could
differ in their conclusions in light of all of the summary-judgment evidence.
Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007) (per
curiam).
      The movant for traditional summary judgment has the burden of showing
                                           5
that there is no genuine issue of material fact and that it is entitled to judgment as a
matter of law. See Tex. R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp Advisors,
Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009); see also Carnegie Homes &
Constr., 2017 WL 3927290, at *3. When, as in this case, the order granting
summary judgment does not specify the grounds upon which the trial court relied,
we must affirm the summary judgment if any of the independent summary-
judgment grounds is meritorious. See FM Props. Operating Co. v. City of Austin,
22 S.W.3d 868, 872 (Tex. 2000); Schultz on Behalf of Schultz v. Lone Star Rd.
Constr., Ltd., 593 S.W.3d 750, 754–55 (Tex. App.—Houston [14th Dist.] 2019,
pet. denied).
B.    APPLICABLE LAW
      “The elements of a breach-of-contract action are (1) the existence of a valid
contract, (2) performance or tendered performance by the plaintiff, (3) breach of
the contract by the defendant, and (4) damages sustained by the plaintiff as a result
of the breach.” See Mays v. Pierce, 203 S.W.3d 564, 575 (Tex. App.—Houston
[14th Dist.] 2006, pet. denied). “A breach occurs when a party fails or refuses to do
something he has promised to do.” Id.
      The first element of a breach of contract claim is to establish the existence of
a valid, enforceable contract between the parties. See id.; see also First Tech Fed.
Credit Union v. Fisher, No. 14-18-00140-CV, 2020 WL 830052, at *6 (Tex.
App.—Houston [14th Dist.] Feb. 20, 2020, pet. denied) (mem. op.). “For an
agreement to be enforceable, there must be a meeting of the minds with respect to
its subject matter and essential terms.” C3 Commc’ns, LLC v. Gigabit Techs., LLC,
No. 14-19-00730-CV, 2021 WL 2965456, at *6 (Tex. App.—Houston [14th Dist.]
July 15, 2021, no pet. h.) (mem. op.) (citing Parker Drilling Co. v. Romfor Supply
Co., 316 S.W.3d 68, 72 (Tex. App.—Houston [14th Dist.] 2010, pet. denied)).
Additionally, “[t]o be enforceable, a contract must address all of its essential and
                                           6
material terms with ‘a reasonable degree of certainty and definiteness.’” Fischer v.
CTMI, L.L.C., 479 S.W.3d 231, 237 (Tex. 2016) (quoting Pace Corp. v. Jackson,
284 S.W.2d 340, 345 (Tex. 1955)); see also C3 Commc’ns, 2021 WL 2965456, at
*6. “[A] contract must at least be sufficiently definite to confirm that both parties
actually intended to be contractually bound.” Fischer, 479 S.W.3d at 237. Even
where the parties’ intent to agree is clear, the agreement’s terms must be
sufficiently definite to permit the court to understand the parties’ obligations and
give an appropriate remedy for a breach. Id.; C3 Commc’ns, 2021 WL 2965456, at
*6.
      An agreement must be definite with respect to those terms that are “material
and essential” to the parties’ agreement. Fischer, 479 S.W.3d at 237. Material and
essential terms are those that parties would reasonably regard as vitally important
elements of their bargain and are determined on a case-by-case basis. Id.; C3
Commc’ns, 2021 WL 2965456, at *6.
      “Our primary concern in construing a contract is to ascertain and give effect
to the intentions the parties objectively manifested in that instrument.” Carnegie
Homes & Constr., 2017 WL 3927290, at *10 (citing Fiess v. State Farm Lloyds,
202 S.W.3d 744, 746 (Tex. 2006) (“As with any other contract, the parties’ intent
is governed by what they said, not by what they intended to say but did not.”)).
Contract terms are given their plain, ordinary, and generally accepted meanings
unless the contract itself shows them to be used in a technical or different sense.
Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex. 2005); see also
Carnegie Homes & Constr., 2017 WL 3927290, at *10. In determining the
meaning of contract terms, we also may consider the context of the circumstances
existing at the time the contract was executed and the particular business activity
sought to be served. See Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd.,
940 S.W.2d 587, 589 (Tex. 1996); Reilly v. Rangers Mgmt., Inc., 727 S.W.2d 527,
                                         7
530 (Tex. 1987).
       If we can give the contract a definite or certain legal meaning, then it is
unambiguous and we construe it as a matter of law. Willis v. Donnelly, 199 S.W.3d
262, 275 (Tex. 2006); J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex.
2003). If, on the other hand, the contract is subject to two or more reasonable
interpretations, then it is ambiguous, creating a fact issue as to the parties’ intent.
Columbia Gas Transmission Corp., 940 S.W.2d at 589. Whether a contract is
ambiguous is a question of law. Id.
C.     TAMASY HAS RAISED AN ISSUE              OF   MATERIAL FACT REGARDING               HER
       BREACH OF CONTRACT CLAIM
       In its motion for summary judgment, Lone Star did not contest the existence
of a contract, Tamasy’s performance under the contract, or the damages suffered
by Tamasy. Instead, Lone Star attacked the breach element of her claim, arguing
that “Tamasy cannot establish that Lone Star has any independent contractual
obligation to provide benefits to Tamasy.” More specifically, Lone Star asserted
that Tamasy could not point to any contractual obligation that Lone Star had
breached and avers that “Lone Star is not a guarantor for the State of Texas.” In the
alternative, Lone Star claims that even if the contracts made an enforceable
promise concerning pension benefits, § 830.108 “is the exclusive remedy for
[Tamasy’s] claims.” Thus, to determine if summary judgment was proper, the first
question we must answer is whether Tamasy produced any evidence raising an
issue of fact as to whether the parties intended that Lone Star was obligated under
the terms of the contract to continue Tamasy in her ORP participation. See Fischer,
479 S.W.3d at 237.2

       2
         We note that on appeal, Lone Star raises several additional reasons why Tamasy’s
breach of contract claim fails: (1) “Lone Star made no contractual promise to comply with ‘all
laws’”; (2) the “general language in Tamasy’s agreements, to the effect that ‘[e]mployees shall
enjoy such privileges as Texas State Laws and Regulations . . . shall provide’ is simply a
                                              8
       1.      SPECIFIC CONTRACTUAL OBLIGATIONS
       Lone Star attached Tamasy’s employment contracts to their motion for
summary judgment. In her summary judgment response, Tamasy referenced the
contracts Lone Star submitted as evidence of the breach of contract. Lone Star
argues that the terms in the employment contracts are too ambiguous and indefinite
to constitute an enforceable agreement. We disagree.
       From 2001 to 2008, Tamasy’s contracts state “Employees shall enjoy such
privileges as Texas State Laws and Regulations and Policies that the District shall
provide.” Beginning in 2009, her employee contracts also state that Tamasy “shall
also have those benefits, which are set forth in detail by System policy and laws of
the State of Texas.”
       At the time each of her employment contracts were executed, Texas law
required Lone Star to provide faculty members with an opportunity to participate
in an ORP. See Tex. Gov’t. Code Ann. § 830.101 (“The governing board of each
institution of higher education shall provide an opportunity to participate in the
optional retirement program to all faculty members in the component institutions
governed by the board.”). And from 2010 to 2015, her contracts more specifically
stated that “she shall be extended those benefits which are set forth in detail by
System policy and the State of Texas as may be amended. These include . . .


statement of existing law and cannot serve as a basis for a breach of contract claim; and (3) “a
plain reading of Tamasy’s employment agreement conclusively establishes that Lone Star
complied with the terms of Tamasy’s employment agreements.” However, we may not affirm a
summary judgment on a basis not specifically presented in the summary judgment motions.
Armour Pipe Line Co. v. Sandel Energy, Inc., 546 S.W.3d 455, 466 (Tex. App.—Houston [14th
Dist.] 2018, pet. denied). Because the trial court’s order did not specify the grounds for its ruling,
we may affirm the summary judgment if any of the independent grounds are meritorious. See FM
Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 872 (Tex. 2000). However, we cannot
affirm the summary judgment on grounds not properly raised below. See Sandel Energy, 546
S.W.3d at 466.


                                                  9
retirement program participation in TRS, ORP, TIAA-CREF and/or TDA, when
applicable.” The definitions of the word “extend” includes “to make available.”
Merriam-Webster,      https://www.merriam-webster.com/dictionary/extend         (last
visited Aug. 20, 2021).
      Giving the contract terms their plain and ordinary meanings and in
attempting to ascertain the parties’ intent, it is clear that Lone Star intended to
extend to its faculty members the privileges granted by state law, which at all times
applicable to Tamasy’s contracts, included the opportunity to participate in an
ORP. See Tex. Gov’t. Code Ann. § 830.101; Fiess, 202 S.W.3d at 746. While the
contracts from 2001 to 2009 do not specifically mention ORPs, the contracts do
contain language that employees shall enjoy such privileges as provided by Texas
state law. The plain meaning of these provisions conveyed a promise to extend the
opportunity to participate in an ORP. See Tex. Gov’t Code Ann. § 830.103.
Additionally, from 2010 to 2015, the contracts specifically list ORPs as one of the
“benefits” Lone Star was supposed to “make available” to faculty members. We do
not find these contract terms to be too indefinite or ambiguous. See Willis, 199
S.W.3d at 275.
      Reviewing the record in the light most favorable to Tamasy, there is
evidence Lone Star was informed upon Tamasy’s employment in 2001 that she had
elected to participate in an ORP in lieu of TRS and that she was vested under the
ORP. State law mandates that “[a]n institution of higher education shall accept the
transfer of a participant’s optional retirement program from another institution of
higher education or from the Texas Education Agency.” Tex. Gov’t Code Ann.
§ 830.103. Lone Star promised to make participation in ORP available to Tamasy
in each of her employment contracts. However, Lone Star acknowledges that it is
undisputed that ORP participation was not made available to Tamasy because no
contributions were made to her ORP from 2001 through 2015. Although Lone Star
                                         10
continued to make contributions to TRS on behalf of Tamasy, she could not access
those funds until the Government Code was amended.
       We conclude that Tamasy raised a genuine issue of material fact regarding
whether Lone Star’s breached its contractual obligation to continue Tamasy in
ORP. Tamez, 206 S.W.3d at 582. Accordingly, Lone Star did not establish that it
was entitled to summary judgment on this ground. See Tex. R. Civ. P. 166a(c), (i);
FM Props. Operating, 22 S.W.3d at 872.
       2.     GUARANTOR FOR THE STATE OF TEXAS
       Next, we consider whether summary judgment was warranted on the ground
that the employment contracts lacked the “requisite level of detail for Lone Star to
become the guarantor of Tamasy’s pension benefits.” In its motion for summary
judgment, Lone Star argued:
       [it] would be contractually responsible under this vague language for
       any and all disputes arising under Tamasy’s health insurance, pension
       plan, or dental coverage, even though many of these plans are
       governed by statute and administered by third parties outside of its
       control (such as TRS). The Court should not interpret the language in
       such an unreasonable fashion. Indeed, what Tamasy is alleging would
       effectively make Lone Star a guarantor for the State of Texas.
We disagree with Lone Star’s assertion.
       The employment contracts, by their plain language, do not seek to make
Lone Star a guarantor for the State of Texas or impose responsibility on Lone Star
for the actions of the State of Texas or other agencies.3 Whether Lone Star has any
responsibility for TRS’s administrative errors is not before the court. Instead,
Tamasy simply asserts that Lone Star had an obligation to continue her
participation in the ORP and that it failed to do so. And as discussed above,

       3
         Generally, a “guarantor” is a person or entity that “promises to answer for the debt of
another and may be called upon to perform once the primary obligor fails to perform.” Jamshed
v. McLane Exp. Inc., 449 S.W.3d 871, 877 (Tex. App.—El Paso 2014, no pet.).

                                              11
Tamasy raised a genuine issue of fact regarding Lone Star’s breach of its
contractual obligation to continue her in her designated ORP. The contracts do not
seek to make Lone Star a guarantor of the State of Texas; rather, the contracts
simply hold Lone Star accountable for its own actions.
      Therefore, we conclude that Lone Star did not establish its right to
traditional summary judgment on this ground as a matter of law. See Tex. R. Civ.
P. 166a(c), (i); FM Props. Operating, 22 S.W.3d at 872.
D.    SECTION 830.108 IS NOT INTENDED TO BE AN EXCLUSIVE REMEDY
      Lastly, we address the final ground raised in Lone Star’s motion for
summary judgment: whether § 830.108 was intended to be an exclusive remedy,
thereby precluding Tamasy’s ability to recover damages and attorney’s fees.
Whether § 830.108 is the exclusive remedy available to Tamasy for Lone Star’s
failure to forward her ORP contributions is a question of first impression.
      1.     STANDARD OF REVIEW & APPLICABLE LAW
      Because it is the Legislature’s prerogative to enact statutes, our primary
objective is to effectuate the Legislature’s intent. See Rodriguez v. Doe, 614
S.W.3d 380, 383 (Tex. App.—Houston [14th Dist.] 2020, no pet.). We therefore
interpret statutes based on the plain language chosen by the Legislature unless the
surrounding context indicates the Legislature intended a different meaning or the
application of the plain language would yield absurd or nonsensical results that the
Legislature could not have intended. Id.; see also Pediatrics Cool Care v.
Thompson, No. 14-19-00031-CV, 2021 WL 307306, at *16 (Tex. App.—Houston
[14th Dist.] Jan. 29, 2021, pet. filed) (mem. op.). When the statutory text is clear,
the text alone is dispositive of the Legislature’s intent. Brazos Elec. Power Coop.
v. Tex. Comm’n on Envtl. Quality, 576 S.W.3d 374, 384 (Tex. 2019). We accord a
statute’s terms their common, ordinary meaning unless the Legislature has defined
a term, a term has a technical meaning, or a term bears another meaning when read
                                         12
in context. See id. We do not interpret statutory words and phrases in isolation
from one another. Worsdale v. City of Killeen, 578 S.W.3d 57, 69 (Tex. 2019). We
also consider the statutory framework in which individual provision reside. See id.;
Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d 830, 838 (Tex. 2018).
      We cannot rewrite a statute in the guise of interpreting it. Pedernal Energy v.
Bruington Eng’g, 536 S.W.3d 487, 492 (Tex. 2017). We cannot add to or subtract
from the statutory language or interpret the meaning of its terms in a way that
makes them meaningless or superfluous. See Silguero v. CSL Plasma, Inc., 579
S.W.3d 53, 59 (Tex. 2019); Brazos Elec. Power Coop., 576 S.W.3d at 384; Gunn
v. McCoy, 554 S.W.3d 645, 672 (Tex. 2018). It is a rule of statutory construction
that every word of a statute must be presumed to have been used for a purpose, and
each sentence, clause, and word is to be given effect if reasonable and possible. See
Tex. Workers’ Comp. Ins. Fund v. Del Indus., Inc., 35 S.W.3d 591, 593 (Tex.
2000) (citing Perkins v. State, 367 S.W.2d 140, 146 (Tex. 1963)); see also
Cameron v. Terrell & Garrett, Inc., 618 S.W.2d 535, 540 (Tex. 1981). Likewise,
every word excluded from a statute must also be presumed to have been excluded
for a purpose. See Cameron, 618 S.W.2d at 540.
      To determine whether a statutory remedy is intended to be a claimant’s
exclusive remedy, “[t]he general rule is that when a cause of action and the remedy
for its enforcement are derived not from the common law but from statute . . . the
statutory remedy is exclusive.” Abbott v. G.G.E, 463 S.W.3d 633, 651 (Tex.
App.—Austin 2015, pet. denied). However, we also look to the Legislature’s intent
to determine if the statute was intended to be an exclusive remedy. See City of
Waco v. Lopez, 259 S.W.3d 147, 153 (Tex. 2008) (“Whether a regulatory scheme
is an exclusive remedy depends on whether ‘the Legislature intended for the
regulatory process to be the exclusive means of remedying the problem to which
the regulation is addressed.’” (citing In re Sw. Bell Tel. Co., 235 S.W.3d 619, 624–
                                         13
25 (Tex. 2007) (orig. proceeding))); see also Cash Am. Intern. Inc. v. Bennett, 35
S.W.3d 12, 16 (Tex. 2000) (holding that the “Legislature simply intended to create
an alternative remedy,” as opposed to an exclusive remedy, because the statute’s
language did not clearly express the intent to destroy other available remedies).
      2.     ANALYSIS
      In its motion for summary judgment, Lone Star claimed that “[t]he
Legislature has detailed a specific remedy for the exact type of harm Plaintiff
suffered, and did not allow for any additional damages, including but not limited to
attorney’s fees or additional interest.” However, we observe nothing in the plain
language of § 830.108 suggesting that it is intended to be an exclusive remedy. See
Tex. Gov’t Code Ann. § 830.108. In fact, § 830.108 does not mention causes of
action, remedies, lawsuits or any type of action to be taken by an employee for
violation of the statute. See id. Instead, § 830.108 establishes a general process for
the release of funds mistakenly held in the TRS. Section 830.108 provides that
upon discovering an error, TRS must transfer an amount equal to the employee’s
contributions into the employee’s ORP account and credit the employer for its
contributions paid into the TRS account. Id. § 830.108(c). Then, the state
comptroller credits the employer with an amount equal to the state contributions
that should have been paid into the ORP account. Id. § 830.108(e). The employer
then deposits amounts representing the state and employer contributions, plus four
percent interest, into the employee’s ORP account. Id. § 830.108(f). Nothing in this
framework suggests that § 830.108 was intended to abrogate any causes of actions
or remedies. See Tex. Loc. Gov’t Code Ann. § 271.152 (waiving immunity for
local government entity “for the purpose of adjudicating a claim for breach of
contract”); Silguero, 579 S.W.3d at 59; Brazos Elec. Power Coop., 576 S.W.3d at
384; Gunn, 554 S.W.3d at 672.
      Additionally, there are statutes that address the remedies available to
                                         14
Tamasy. See id. §§ 271.152, 271.153. The Texas Local Government Code
expressly waives sovereign immunity for civil suits in state court to adjudicate
claims for breach of contract against public schools and junior college districts,
such as Lone Star. See Tex. Loc. Gov’t Code Ann. §§ 271.151(3)(B), 271.152. The
Local Government Code further specifies that in suits against such entities for
breach of contract, a plaintiff may recover “reasonable and necessary attorney’s
fees that are equitable and just.” Id. § 271.153(a)(3). Thus, attorney’s fees are
recoverable in a breach of contract action against governmental entities such as
Lone Star. See id. § 271.151(3)(B). Furthermore, § 830.108 itself does not create a
cause of action or clearly indicate an intent to provide an exclusive remedy or limit
causes of action. We assume the Legislature’s choice of words to be deliberate.
Thus, we conclude that § 830.108 was not intended to be an exclusive remedy for
appellant’s cause of action. See Lopez, 259 S.W.3d at 153; In re Sw. Bell Tel.
Co., 235 S.W.3d at 624–25; Bennett, 35 S.W.3d at 16; Abbott, 463 S.W.3d at 651.
Accordingly, summary judgment was improper.
      Because none of the independent grounds for summary judgment presented
below are meritorious, we conclude that the trial erred in granting summary
judgment in favor of Lone Star. FM Props. Operating, 22 S.W.3d at 872; Lone
Star Rd. Constr., 593 S.W.3d at 754–55. We sustain Tamasy’s sole issue.
                                III.   CONCLUSION
      We reverse the trial court’s judgment and remand this case for further
proceedings.


                                       /s/     Margaret “Meg” Poissant
                                               Justice


Panel consists of Justices Jewell, Poissant, and Wilson. (Jewell, J., concurring).

                                          15